Exhibit 10.42

AMENDMENT NO. 1 TO OPTION AGREEMENTS

December 16, 2008

This Amendment No. 1 to Option Agreements (this “Amendment”) is hereby entered
into by and between Palm, Inc. (the “Company”) and Andrew J. Brown (“Mr.
Brown”).

WHEREAS, Mr. Brown has been granted options by the Company as set forth on
Schedule A attached hereto (the “Options”); and

WHEREAS, it is contemplated that Mr. Brown’s employment with the Company will
terminate on or about February 27, 2009.

NOW, THEREFORE, the parties hereto agree as follows:

1. Exercisability of Options. Upon the termination of Mr. Brown’s employment
with the Company, the Options, to the extent vested as of the date of
Mr. Brown’s termination of employment with the Company (including any options
that vest pursuant to the terms of Mr. Brown’s Severance Agreement with the
Company to the extent that Mr. Brown is eligible for severance benefits under
his Severance Agreement with the Company) will remain exercisable for a period
of one (1) year following the date of Mr. Brown’s termination, but in no event
will any Option be exercisable later than the expiration of the term of the
relevant Option as set forth in the applicable option agreement and/or notice of
grant); provided that (1) Mr. Brown complies with all of the terms of his
Severance Agreement with the Company (including, without limitation, signing and
delivering to the Company a Release of Claims (as defined in the Severance
Agreement) satisfactory to the Company) and (2) Mr. Brown complies with all of
the terms of his Employee Agreement with the Company. Nothing contained in this
Amendment is intended to accelerate, increase or otherwise change the vesting of
the Options.

2. Remaining Terms. Except as expressly set forth in Section 1 above regarding
the period of exercisability of the Options, the terms and conditions of the
Options shall remain in full force and effect and shall not be amended hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

PALM, INC.     ANDREW J. BROWN By:   /s/ Edward T. Colligan     /s/ Andrew J.
Brown   Edward T. Colligan     Andrew J. Brown   President and CEO       Dated:
  12/16/08     Dated:   12/16/08